Breitel, J.
(dissenting). Error was committed when the court permitted, over objection, testimony of previous identifications given by persons other than the identifiers. (People v. Trowbridge, 305 N. Y. 471.) Such error was prejudicial since (1) it pervaded the entire trial, despite the fact that two separate *210misdemeanors were involved, and (2) identification of defendant as the perpetrator of the acts was disputed, and, as in most cases involving sex offenses, is of crucial significance. Consequently, the conviction based on the second count of the indictment may not stand.
Moreover, the court was in error in deferring sentence on the fourth count of the indictment after the jury’s finding of guilt. As so recently stated by the Court of Appeals, “ following an adjudication of guilt, sentence must be imposed; it may not be deferred or postponed indefinitely ”. (Matter of Hogan v. Bohan, 305 N. Y. 110, 113.) The case of People ex rel. Gordon v. Ashworth (290 N. Y. 285) is not to the contrary, the court there merely holding that, where sentence has been deferred on one of two unrelated misdemeanors and defendant elects to wait until sentence on the other misdemeanor has expired, he may be sentenced on the first, and is not entitled to freedom. The Gordon situation is not apposite. Here defendant does not seek freedom at this point, but sentencing. To this, he is entitled, particularly where his appeal from the finding of guilt on the fourth count is frustrated by the deferment of sentence. (Matter of Hogan v. Bohan, supra.)
Accordingly, the judgment of conviction should be reversed and a new trial granted.
Peck, P. J., Cohn and Babin, JJ., concur with Callahan, J.; Breitel, J., dissents and votes to reverse and grant a new trial, in opinion.
Judgment affirmed.